JS-6
removing defendant”). In attempting to discharge this burden, the removing party
must remember that there is a “‘strong presumption’ against removal jurisdiction.”
Gaus v. Miles, Inc., 980 F.2d 564, 566-67 (9th Cir. 1992) (relying on this “strong
presumption” in evaluating the dearth of evidence adduced by the removing party)
(internal quotation omitted). Indeed, “[f]ederal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.” Id. at 566.

       When assessing a dispute over the amount in controversy, courts look to
whether the removing defendant has established by a preponderance of the
evidence that the amount in controversy exceeds $75,000. Dart Cherokee Basin
Operating Co., LLC v. Owens, 574 U.S. 81, 88 (2014); see also Matheson v.
Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (“Where it is
not facially evident from the complaint that more than $75,000 is in controversy,
the removing party must prove, by a preponderance of the evidence, that the
amount in controversy meets the jurisdictional threshold.”). “A defendant’s notice
of removal need include only a plausible allegation that the amount in controversy
exceeds the jurisdictional threshold. Evidence establishing the amount is required
by § 1446(c)(2)(B) only when the plaintiff contests, or the court questions, the
defendant’s allegation.” Owens, 574 U.S. at 89.

       It is not evident from the Complaint (Dkt. No. 1-3) that the amount in
controversy exceeds $75,000. Plaintiff did not request a specific amount in
damages, but instead prayed for compensatory damages, statutory penalties
pursuant to Labor Code section 1198.5 (in the amount of no less than $750),
punitive damages, general damages for mental and emotional distress, special
damages, attorneys’ fees and costs, pre- and post-judgment interest, as well as
injunctive and declaratory relief. Compl., Prayer for Relief. In challenging the
removal of this case, however, Plaintiff states that “Plaintiff’s actual past economic
loss could not exceed $8,881.65 . . . at the high end.” Mot. at 5 (emphasis in
original). Plaintiff is able to calculate her economic loss so specifically because
her employment ended on February 21, 2020 and she has been on total disability
since June 25, 2020. Dkt. No. 14-2 (Andalon Decl.) ¶¶ 4, 6. The past economic
loss is calculated as follows: $522.45 (average weekly pay) x 17 (number of
weeks between termination and total disability) = $8,881.65. Id. ¶ 5.

      Defendant acknowledges that Plaintiff’s actual damages are limited. Dkt.
No. 17 (Opp.) at 12. However, Defendant contends that Plaintiff could potentially
be awarded hundreds of thousands of dollars in damages for emotional distress or
in punitive damages. Id. at 3-8. And while courts may consider damage awards in
analogous cases when determining the amount in controversy, Plaintiff’s actual

CV-90 (12/02)                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                           2
economic loss in this case is modest (less than $10,000).1 She was employed part-
time and earned “approximately $20,000 per year.” Id. at 12. Given the small
amount of past economic damages and the short period between termination and
total disability, a reasonable estimate of the maximum award for punitive and
emotional distress damages is $30,000. And assuming an estimate of $30,000 for
attorneys’ fees (a metric used by both parties in their briefing, Reply at 3, Opp. at
11), the amount in controversy would be less than $75,000. 2

         In short, Defendant has not shown by a preponderance of the evidence that
the amount in controversy exceeds $75,000. Indeed, if this case is said to satisfy
the jurisdictional amount, it is hard to imagine any case of this type that would not
exceed the threshold. The Motion is GRANTED, and this case is remanded to the
Superior Court of San Bernardino County.




1
  The Court takes judicial notice of verdicts in eight cases dating between 2001 and
2017 without objection (Dkt. No. 17-1). See Fed. R. Evid. 201(b) (courts may take
judicial notice of facts that are “not subject to reasonable dispute”). None of these
cases, however, is similar. The large awards in those cases—up to $550,000 in
punitive damages—likely would be constitutionally impermissible here.
2
  Plaintiff asserts that the maximum amount in controversy is $38,881.65
(attorneys’ fees and economic damages). Dkt. No. 18 (Reply) at 3. She was
unwilling, however, to stipulate to a damages “cap” during the March 5 scheduling
conference. The refusal is not dispositive. Sasso v. Noble Utah Long Beach, LLC,
2015 WL 898468, at *6 (C.D. Cal. Mar. 3, 2015). The Court must determine its
jurisdiction based on the applicable legal standards discussed in this order.


CV-90 (12/02)                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                           3
